Case 1:20-cv-03120-MKB-CLP Document 10 Filed 11/04/20 Page 1 of 1 PageID #: 50



                                                                   Jackson Lewis P.C.
                                                                   58 South Service Road, Suite 250
                                                                   Melville NY 11747
                                                                   (631) 247-0404 Direct
                                                                   (631) 247-0417 Fax
                                                                   jacksonlewis.com



M Y D IRECT D IAL IS : 631-247-4675
M Y E MAIL A DDRESS IS : A DAM .G UTTELL @ JACKSONLEWIS .COM


                                                                    November 4, 2020
VIA ECF
Honorable Margo K. Brodie
United States District Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

                                                   Re: Angel Rodriguez v. Publishers Clearing House LLC
                                                       Case No.: 20-cv-3120-MKB-CRL

Dear Judge Brodie:

        We represent Defendant, Publishers Clearing House LLC, in connection with the above
referenced matter. We write with consent of Plaintiff’s counsel to notify the Court that the parties
have settled this matter and respectfully request that all dates be adjourned sine die. The Parties
are in the process of finalizing settlement documents and expect to file a stipulation of
discontinuance with the Court within forty-five (45) days.



                                                                    Respectfully submitted,

                                                                    JACKSON LEWIS P.C.

                                                                    S/Adam        G. Guttell
                                                                    Adam G. Guttell



cc:   All counsel of record (via ECF)


4837-0856-0336, v. 1
